COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Eduardo Nonoalsi Bravo v. Parkhollow Place Property
                            Owners Association

Appellate case number:      01-18-01011-CV

Trial court case number:    2017-51356

Trial court:                55th District Court of Harris County

        On July 11, 2019, appellant, Eduardo Nonoalsi Bravo, filed a 32-page “letter-brief”
with the Court. On July 16, 2019, we notified appellant that his letter-brief did not comply
with Texas Rule of Appellate Procedure 38.1 and ordered him to file an amended
appellant’s brief complying with the applicable Texas Rules of Appellate Procedure,
including Rule 38.1 on or before August 15, 2019. On a motion by appellant, the deadline
to file his amended appellant’s brief was extended to September 16, 2019.
        On August 4, 2020, the Clerk of this Court notified appellant that the time for filing
his amended brief had expired. Appellant was further advised that unless he filed his
amended appellant’s brief on or before August 14, 2020, the appeal was subject to
dismissal. Appellant did not respond by the deadline set by the Court. On September 2,
2020, nearly a year after his amended brief was due to be filed, appellant filed a motion for
extension of time, stating that “due to health issues, [appellant was] unable to finish [his
brief] in time.” Appellant’s motion fails to identify the length of an extension being
requested.

        Appellant’s motion is granted. Appellant must file an amended brief that complies
with the applicable Texas Rules of Appellate Procedure, including Rule 38.1, no later than
thirty days from the date of this order. No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: _/s/ Terry Adams______________________________________
                    Acting individually  Acting for the Court

Date: __September 10, 2020____________________